The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 10, 2014

                                     No. 04-14-00088-CR

                                    Kurt Conrad MILLER,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8700
                        Honorable Maria Teresa Herr, Judge Presiding

                                        ORDER
        The trial court imposed sentence in the underlying cause on August 16, 2013. Appellant
filed a timely notice of appeal on September 5, 2013; however, this court dismissed the appeal
because the underlying cause was a plea-bargain case and the trial court’s certification showed
that defendant did not have the right to appeal. See Miller v. State, No. 04-13-00603-CR, 2013
WL 5575469 (Tex. App.—San Antonio Oct. 9, 2013, no pet.).

        After this court’s mandate issued on December 11, 2013, the appellant filed a second
notice of appeal on January 29, 2013, stating an intent to appeal a sentence imposed on January
15, 2014. As previously noted, however, sentence was imposed in the underlying cause on
August 16, 2013, and appellant’s timely appeal of the trial court’s judgment was dismissed. It is
therefore ORDERED that appellant show cause in writing within two weeks from the date of this
order why this appeal should not be dismissed for lack of jurisdiction. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996) (court of appeals’ jurisdiction invoked only by timely
notice of appeal).
                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court